Title: Cunningham Harris to Thomas Jefferson, 27 March 1809
From: Harris, Cunningham
To: Jefferson, Thomas


          Sir,   Harrisburg. Dist of Lancaster So. Car. March 27th 1809.
            From a conviction that the cultivation of the Benni would prove a useful acquisition to both the medical and agricultural departments, and uncertain where to procure even a partial supply of the seed, I have taken the liberty to request that you will have the goodness to forward me by an early post such a supply as may not be deemed an unwarrantable requisition on that department.
          I have further to request that you will accept of an assurance of my sincere congratulations on your honorable & dignified retirement from the toils of public life; with every assurance that the best wishes of the great mass of the citizens of United America will not cease to attend you through the remaining portion of a long and useful life.
          I am with sentiments of the highest respect & consideration, Sir, your obedient servantCunningham Harris.  M.D. 
        